DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the application filed on July 13, 2021. Claims 1-18 were presented, and are pending examination.

Drawings
The drawing filed on July 13, 2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites the phrase “N consecutive video segments” in lines 2-3. It is not clear what value does “N” take. For the examination purpose, “N” shall be interpreted as a positive integer.
Independent claims 7 and 13 recited similar phrase and exhibit the same deficiency.
Dependent claims 2-6, 8-12, and 14-18 inherit the same deficiency.
Claims 4, 10, and 16 recite the phrase “M times”. It is not clear what value does “M” take. For the examination purpose, “M” shall be interpreted as a positive integer.
Claim 4, in lines 1-7, recites  the limitation “wherein the obtaining the downloading duration and the downloading byte count of each of the N consecutive video segments comprises: determining whether a downloading duration of a latter video segment is M times a downloading duration of a previous video segment; and in response to determining that the downloading duration of the latter video segment is M times the downloading duration of the previous video segment, obtaining a downloading duration and a downloading byte count of each of further M consecutive video segments”, emphasis added. Subsequent limitations of claim 4 reveal calculating various parameters of N+M video segments. The relative positions of the elements “a latter video segment” and “a previous video segment” in N/M consecutive video segments is not clear. It is unclear whether the previous video segment is a part of the N consecutive video segments and whether the latter video segment is a part of the M consecutive video segments. As per claim 4, the N consecutive video segments is followed by the M consecutive video segments. In such case, the previous video segment should be the last segment of the N consecutive video segments and the latter video segment should be the first segment of the M consecutive video segments. Recitation of Claim 4 should include such clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (An NPL publication with title “A novel adaptive logic for dynamic adaptive streaming over HTTP”), hereinafter, Rahman, in view of Yu  (Chinese Patent Document No. CN105991708B”), hereinafter, Yu.
Regarding claim 1:
Rahman teaches:
A method comprising: 
obtaining a downloading duration and a downloading byte count of each of N consecutive video segments [[upon receiving a network speed measurement command]] during downloading video content, wherein the video content comprises multiple video segments (Section 3. The throughput estimation method at page 435, talks about downloading plurality of segments of video content and estimating segment throughput as well as average throughput. Section 3, third paragraph at page 435, discusses downloading 5 segments of a video content (N consecutive video segments)  as stated “where T(i) represents the segment throughput and T i ( ) represents the moving average throughput of the last 5 segments”. Section 3, second paragraph at page 435, talks about size (byte count) and download time (downloading duration) of each segment as stated “Segment throughput is defined as the ratio of the segment size to the segment download time”); 
( section 3, page 435, shows  formula 1  for calculating average throughput of n segments by summing individual segment throughputs and averaging over n segments. Since individual segment throughput is calculated based on the segment size and segment duration, summing individual segment throughputs over n segments encompasses calculating total size and duration of n segments.    
); and 
calculating out a current network speed according to the total downloading duration and the total downloading byte count (section 3, third paragraph at page 435, talks about calculating moving average throughput (network speed) as stated “T i ( ) represents the moving average throughput of the last 5 segments”).
Rahman does not explicitly teach upon receiving a network speed measurement command.
Yu teaches upon receiving a network speed measurement command (paragraph 5 at page 4, states “The network route evaluation device 110 sends a speed measurement instruction to the application terminal 120”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to incorporate the teaching of Yu about receiving a speed measurement instruction. One would be motivated to do so since such speed measurement instruction would trigger the client to measure the speed and chose application server appropriately based on the measured speed (see at least second paragraph of Background Technique at page 1). 

As to claim 2, the rejection of claim 1 is incorporate. Rahman, in view of Yu, teaches all the limitations of claim 1 as shown above.
(fourth paragraph at page 437 states “”The duration of each segment is 2 s, and the client starts playback after a segment has completely downloaded”).
As to claim 5, the rejection of claim 1 is incorporate. Rahman, in view of Yu, teaches all the limitations of claim 1 as shown above.
Rahman further teaches further comprising, after calculating out the current network speed: adjusting a resolution of a segment of the video content currently being played according to the current network speed, so that the adjusted resolution adapts to the current network speed (third paragraph on page 437 states “The rate adaptation algorithms select the video rates on the basis of the estimated throughput and the playback buffer occupancy
As to claim 6, the rejection of claim 1 is incorporate. Rahman, in view of Yu, teaches all the limitations of claim 1 as shown above.
Rahman further teaches wherein the N consecutive video segments are at least four video segments (section 3, third paragraph at page 435, states “T i ( ) represents the moving average throughput of the last 5 segments”).
Regarding claim 7:
Claim 7 is directed towards a computing device performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 8 is directed towards a computing device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 11 is directed towards a computing device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a computing device performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Regarding claim 13:
Claim 13 is directed towards a non-transitory computer-program performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a computing device performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a computing device performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 18 is directed towards a computing device performing the method of claim 6. Accordingly, it is rejected under similar rationale.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, in view of Yu, and further in view of Shojania et al. (US PGPUB No. 20120281715), hereinafter, Shojania.
As to claim 3, the rejection of claim 1 is incorporate. Rahman, in view of Yu, teaches all the limitations of claim 1 as shown above.
Rahman and Yu does teach teaches further comprising: determining, upon receiving the network speed measurement command, whether a required downloading byte count for downloading a segment of the video content having a set play duration is greater than a set byte count; in response to determining that the required downloading byte count for downloading the segment of the video content having the set play duration is greater than the set byte count, taking each segment of the video content having the set play duration as a respective one of the multiple video segments; and in response to determining that the required downloading byte count for downloading the segment of the video 
Shojania teaches further comprising: determining, upon receiving the network speed measurement command, whether a required downloading byte count for downloading a segment of the video content having a set play duration is greater than a set byte count; in response to determining that the required downloading byte count for downloading the segment of the video content having the set play duration is greater than the set byte count, taking each segment of the video content having the set play duration as a respective one of the multiple video segments; and in response to determining that the required downloading byte count for downloading the segment of the video content having the set play duration is not greater than the set byte count, taking each segment of the video content having the set byte count as a respective one of the multiple video segments (see at least paragraph 0066 discussing adjusting the length of the sequence if the length of the sequence is too small for accurate estimation of bandwidth) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman to incporate the teaching of Shojania about considering the size of the sequence while calculating bandwidth. One would be motivated to do so to choose a larger size of the sequence for estimation larger bandwidth (see at least paragraph 0066 of Shojania). 
Claim 9 is directed towards a computing device performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a computing device performing the method of claim 3. Accordingly, it is rejected under similar rationale.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, in view of Yu, and further in view of Gu et al. (US PGPUB No.  20170094301), hereinafter, Gu.
As to claim 4, the rejection of claim 1 is incorporate. Rahman, in view of Yu, teaches all the limitations of claim 1 as shown above.
Rahman and Yu does not teach wherein the obtaining the downloading duration and the downloading byte count of each of the N consecutive video segments comprises: determining whether a downloading duration of a latter video segment is M times a downloading duration of a previous video segment; and in response to determining that the downloading duration of the latter video segment is M 14 D-EF210169UStimes the downloading duration of the previous video segment, obtaining a downloading duration and a downloading byte count of each of further M consecutive video segments; and wherein the calculating out the total downloading duration and the total downloading byte count of the N video segments according to the downloading duration and the downloading byte count of each of the N video segments comprises: calculating out a total downloading duration and a total downloading byte count of the (N+M) video segments according to the downloading duration and the downloading byte count of each of the (N+M) video segments.
Gu teaches wherein the obtaining the downloading duration and the downloading byte count of each of the N consecutive video segments comprises: determining whether a downloading duration of a latter video segment is M times a downloading duration of a previous video segment; and in response to determining that the downloading duration of the latter video segment is M 14 D-EF210169UStimes the downloading duration of the previous video segment, obtaining a downloading duration and a downloading byte count of each of further M consecutive video segments; and wherein the calculating out the total downloading duration and the total downloading byte count of the N video segments according to the downloading duration and the downloading byte count of each of the N video segments comprises: calculating out a total downloading duration and a total downloading byte count of the (N+M) video segments according to the downloading duration and the downloading byte count of each of the (N+M) video segments (see at least paragraph 0078-0080).
(see at least paragraph 0077 of Gu). 
Claim 10 is directed towards a computing device performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a computing device performing the method of claim 4. Accordingly, it is rejected under similar rationale.

Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



	February 10, 2022
	
/KAMAL HOSSAIN/               Examiner, Art Unit 2457                                                                                                                                                                                         

/UZMA ALAM/               Primary Examiner, Art Unit 2457